Citation Nr: 1447833	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis with bilateral heel spur.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip bursitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left hip bursitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel and cubital tunnel syndrome.

5.  Entitlement to an initial disability rating in excess of 10 percent for left carpal tunnel and cubital tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 through January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a timely Notice of Disagreement (NOD) received from the Veteran in April 2008, the Veteran challenged the initial disability ratings assigned for the service-connected bilateral hip bursitis; right and left cubital tunnel syndrome; right and left plantar fasciitis with heel spurs; and right and left carpal tunnel syndrome.  After a Statement of the Case addressing those issues was mailed to the Veteran in January 2009, the Veteran perfected her appeal in March 2009, via VA Form 9 substantive appeal.

The Veteran's substantive appeal reflects that she requested a Board hearing in this matter.  In September 2010, she notified the RO that she wished to withdraw her hearing request.  Neither the Veteran nor her representative has made a renewed request for a hearing.

In February 2013, the Board denied the Veteran's appeal concerning her entitlement to a higher initial disability rating for bilateral plantar fasciitis with bilateral heel spur.  At the same time, the Board remanded the issues of the Veteran's entitlement to initial disability ratings in excess of 10 percent for right hip bursitis, left hip bursitis, right carpal and cubital tunnel syndrome, and left carpal and cubital tunnel syndrome for further development, to include:  obtaining the records for any additional private or VA treatment identified by the Veteran; arranging a new VA examination of the Veteran's hips; arranging a new VA examination of the Veteran's right and left carpal and cubital tunnel syndromes; and readjudication of the issues on appeal by the agency of original jurisdiction.

Subsequently, the Veteran sought appeal of the Board's decision concerning the initial disability ratings for her bilateral plantar fasciitis and bilateral heel spur to the United States Court of Appeals for Veterans' Claims (Court).  In a January 2014 Joint Motion for Partial Remand, counsel for the Veteran and acting on behalf of the VA Secretary asserted that the Board erred in failing to consider whether separate disability ratings should be assigned for each foot in relation to her bilateral plantar fasciitis and heel spur disability.  Subject to the same, the Court granted the parties' motion, vacated the Board's prior decision concerning the initial disability rating to be assigned for the Veteran's bilateral plantar fasciitis and heel spur, and remanded that matter to the Board for further proceedings consistent with the parties' joint motion.  In that procedural posture, the Board again takes jurisdiction over the issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis and bilateral heel spur.

Simultaneous to the Veteran's appeal to the Court, the development actions directed by the Board in relation to the Veteran's claims for higher initial disability ratings for right hip bursitis, left hip bursitis, right carpal and cubital tunnel syndrome, and left carpal and cubital tunnel syndrome were performed by the Appeals Management Center (AMC) in Washington, D.C.  Although the development actions directed in the prior February 2013 remand were performed, the Board finds that in light of new and additional information received during that development, still further development is necessary as to the issues concerning the Veteran's right and left hip bursitis disabilities.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In statements provided by the Veteran in June 2013 and in September 2013, the Veteran has alleged that she has a bone marrow condition in her hips which she alleges were caused by her service-connected right and left hip bursitis.  The Board construes this as asserting a claim for service connection for a bone marrow disorder, claimed as being secondary to right and left hip bursitis.  That issue is REFERRED to the AOJ for appropriate action.

The issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for right and left hip bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's plantar fasciitis with heel spurs have been equivalent to moderate disabilities in each foot that have been manifested by pain and stiffness; however, has not been manifested by flat feet or other deformities of the feet or tendo Achilles or marked pronation.

2.  The Veteran is not shown to have right carpal tunnel syndrome or right cubital tunnel syndrome that is manifested by more than mild, incomplete paralysis of these nerves.

3.  The Veteran is not shown to have left carpal tunnel syndrome or right cubital tunnel syndrome that is manifested by more than mild, incomplete paralysis of these nerves.


CONCLUSIONS OF LAW

1.  The criteria for initial separate disability ratings of 10 percent for right foot plantar fasciitis with bilateral heel spurs and 10 percent for left foot plantar fasciits, but no more, have met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for right carpal tunnel and cubital tunnel syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for left carpal tunnel and cubital tunnel syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating letter provided to the Veteran by VA's Benefits Delivery at Discharge program at the time of her separation from service provided notice of the information and evidence needed to substantiate her claims for service connection for plantar fasciitis and bilateral hand disabilities and cubital tunnel syndrome.  This letter included notice of the process in which VA assigns disability evaluations and effective dates.  Further, this notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for those disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded VA examinations of her plantar fasciitis with heel spurs in September 2007 and January 2010 and of her upper extremities in September 2007, January 2010, and August 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature, etiology, and severity of the disabilities adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

	A. Bilateral Plantar Fasciitis with Heel Spurs

In the RO's February 2008 rating decision, the Veteran was granted service connection for bilateral plantar fasciitis with bilateral heel spur, effective from February 1, 2008, the first day after the Veteran's separation from service.  During subsequent development, a February 2010 rating decision granted a single 10 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.71a, DC 5276.

Under DC 5276, which is applied for disabilities resulting from acquired flatfoot, a 10 percent disability rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A 50 percent disability rating is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's plantar fasciitis is available under 38 C.F.R. § 4.71, DC 5284.

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board also notes that additional rating criteria for foot disabilities are also provided under DC 5277 (for bilateral weak foot), DC 5278 (for acquired pes cavus or claw foot), DC 5279 (for anterior metatarsalgia or Morton's disease), DC 5280 (for hallux valgus), DC 5281 (for hallux rigidus), DC 5282 (for hammer toes), and DC 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  Nonetheless, as the evidence does not demonstrate the presence of such disorders in either of the Veteran's feet, these criteria are not applicable in this case.

The Board observes that words such as "moderate," "severe," and "pronounced," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Notably, in its February 2008 rating decision, the RO granted service connection for right and left foot plantar fasciitis and heel spurs, and for each, assigned a non-compensable (zero percent) disability rating.  In the later February 2010 rating decision, the RO granted a single increased 10 percent disability rating for bilateral plantar fasciitis with bilateral heel spur, pursuant to DC 5276.  As rationale for doing so, the RO explained that it "is most advantageous and allows an increased evaluation to be assigned."  In that regard, the RO explained that the single 10 percent disability rating was being granted on the basis of the Veteran's subjective complaints of pain, antalgic gait, and radiological findings of heel spurs.

The criteria under DC 5276 expressly note that the criteria for a 10 percent disability rating contemplate both unilateral and bilateral disabilities.  Ultimately, and without further explanation from the RO, this would appear to be the reason why the RO elected to assign a single 10 percent disability rating for bilateral plantar fasciitis and heel spurs.  Indeed, the Board agrees that under the plain language of DC 5276, separate disability ratings for each foot are not warranted, to the extent that the assigned disability rating is based upon the criteria under DC 5276.

As noted above, however, the Board is of the opinion that DC 5284 is also applicable in rating the Veteran's plantar fasciitis and heel spur disabilities.  The criteria under DC 5284 do not place any limitations or restrictions on whether disabilities rated under those criteria may be assigned unilaterally or bilaterally.  Given the same, to the extent that the Veteran's plantar fasciitis disabilities may be rated under DC 5284, separate disability ratings for each foot may be assigned under those criteria.

Subject to the above, the Board now turns to the relevant evidence.  Such evidence includes a September 2007 VA examination report which notes the Veteran's complaints of localized pain at the heels of both feet that occurred three times per day and lasted for periods of 30 minutes each time.  According to the Veteran, pain symptoms were elicited by rest and setting and relieved by stretching and walking; however, she also reported that standing and walking also resulted in pain, swelling, and fatigue.  Severity of the reported pain was rated as a 10 out of 10.  She denied any previous hospitalization or surgery for her plantar fasciitis.  She also denied having any functional limitations due to her plantar fasciitis.

During a musculoskeletal examination the Veteran demonstrated normal gait and stance.  Tenderness was noted over the right foot; however, there was no evidence of painful motion, edema, disturbed circulation, weakness, and atrophy of musculature.  On the left foot, there was no sign of tenderness, painful motion, edema, disturbed circulation, weakness, and atrophy of musculature.  There was no evidence of pes planus or pes cavus in either foot; nor was there evidence of hammer toes, Morton's metatarsalgia, or hallux valgus.  The Veteran did not require supports or orthotics in her shoes.  Gross examination of the other joints and muscles were within normal limits.  X-rays of both feet revealed spur formation involving the insertion site of the plantar aponeurosis but was otherwise normal.  Based upon the findings from the examination, the examiner diagnosed bilateral plantar fasciitis with heel spurs which were manifested solely by pain.  In an addendum, the examiner noted that the Veteran's plantar fasciitis in the left foot was quiescent.

An examination of the left foot performed in July 2008 at Lafayette Regional Medical Center revealed point tenderness at the mid sole of the left foot and near the plantar fascia insertion site at the calcaneus.

During a January 2010 VA examination, the Veteran reported ongoing and constant pain and stiffness in her heels that was worse in her right foot than in her left.  She reported that she had previously been issued gel inserts by her physician, but that they were not helping her symptoms.  The Veteran also reported flare-ups after prolonged standing or walking that was manifested by decreased motion of her feet.  Despite the reported symptoms, she denied having any problems at work due to her feet.  Functionally, she reported that she was able to stand for periods of 15 minutes and walk distances of up to two blocks.

An examination of the feet revealed pain upon palpation of the heels of both feet.  X-rays of both feet revealed the presence of bilateral plantar spurs.  On examination, the examiner noted proper arches in both feet without any evidence of calluses or flat feet.  There was also no edema, weakness, instability, abnormal weightbearing, or any abnormality of the alignment of the Achilles tendon.  The examiner did not observe any functional limitations that were demonstrated during the examination, although the examiner did note that the Veteran walked with an antalgic gait.  It is unclear from the report as to whether the altered gait was attributable to the Veteran's plantar fasciitis.

Overall, the evidence shows that the Veteran's plantar fasciitis has been productive of pain and stiffness at the heels of both feet with accompanying swelling and fatigue.  There is no evidence, however, of any deformities of the feet, marked pronation, displacement or spasm of the tendo Achilles.  For those reasons, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for her bilateral plantar fasciitis and heel spurs under DC 5276.   

Applying the criteria under DC 5284, the Board finds that the Veteran is also entitled to a disability rating of 10 percent, and no more, under those criteria.  Here, although the evidence is indicative of pain, stiffness, and swelling, the Veteran has reported that she is able to stand for periods of up to 15 minutes and walk for distances of two blocks.  She has repeatedly denied having any occupational impairment that is attributable to her feet, and during the January 2010 VA examination, the examiner noted that there was no demonstrated functional limitation during the examination.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Under the circumstances, the Board finds that the overall disability picture in connection with the Veteran's bilateral plantar fasciitis and bilateral heel spurs is consistent with moderate injuries of the feet.

The Board further finds, however, that separate ratings under DC 5276 and DC 5284 would violate the rule against pyramiding by compensating the Veteran twice for the same degree of disability.  DC 5284 appears more advantageous, as the criteria under DC 5284 do not express any restriction that those criteria may not be applied unilaterally, and thus, the Board also concludes that the Veteran is entitled to separate 10 percent initial disability ratings for each foot under DC 5284.  

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that any of the Veteran's disabilities considered here are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each of the disabilities contemplated in this decision.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular ratings for the Veteran's disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral plantar fasciitis, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings for the plantar fasciitis and heel spur disabilities in either foot.

Overall, the symptoms associated with the Veteran's service-connected bilateral plantar fasciitis and bilateral heel spurs do not meet the criteria for an initial disability rating in excess of 10 percent.  To that extent, this claim is denied.  38 C.F.R. §§ 4.3, 4.7.  The Veteran is, however, entitled to two separate initial disability ratings of 10 percent for each foot, effective from February 1, 2008.  To that limited extent, this appeal is granted.

	B.  Bilateral Carpal Tunnel and Cubital Tunnel Syndromes

By way of history, the Veteran was granted service connection for right carpal tunnel syndrome, right cubital tunnel syndrome, left carpal tunnel syndrome, and left cubital tunnel syndrome in a February 2008 rating decision issued by the RO in Salt Lake City, Utah.  Service connection for each of these disabilities was effective from February 1, 2008 (again, the first day after the Veteran was separated from service).  A 10 percent initial disability rating was assigned for right cubital tunnel syndrome pursuant to 38 C.F.R. § 4.124a, DC 8516; however, non-compensable initial disability ratings were assigned for the right and left carpal tunnel syndromes, pursuant to 38 C.F.R. § 4.124a, DC 8515, and for left cubital tunnel syndrome, pursuant to DC 8516.

In a February 2010 rating decision, the Salt Lake City RO elected to combine the left carpal and cubital tunnel syndromes as a single ratable disability before proceeding to assign the higher 10 percent disability rating under DC 8515.  As its reasoning for doing so, the RO expresses simply that, "[a] single evaluation is most advantageous and allows an increased evaluation to he assigned."  A reading of the RO's rationale for the assigned rating indicates that the disability rating was assigned in recognition of subjectively reported pain, numbness, tingling, and diminished grip strength and decreased and painful left wrist motion of the left wrist with radiologically noted degeneration in the left elbow.  The Board notes also that the RO's rating decision does not specifically address the service-connected disabilities in the right arm.  Still, in its listing of the disabilities expressed in the rating decision codesheet, the RO also combined the Veteran's right carpal tunnel and cubital tunnel syndromes as a single ratable disability, and for this single disability, maintained a 10 percent initial disability rating, but this time pursuant to DC 8515.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, which is the practice of providing more than one evaluation for the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury, or involving the same bodily part, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  On review of the lay and medical evidence of record, the Board agrees with the RO's determination to combine the service-connected disabilities into a single rating, as maintain separate ratings under 8515 and 8516 would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Under the circumstances, the RO's decision to combine the carpal tunnel and cubital tunnel syndrome disabilities in each upper extremity as a single ratable disability is appropriate and in accordance with the laws and regulations.

Subject to the above, the Board points out that neurological disabilities are rated according to criteria that pertain to the nerve group specifically affected by the disability in question.  Regarding the rating criteria applicable to the Veteran's right and left carpal tunnel syndromes, DC 8515 provides differing levels of compensation depending on whether the disability in question affects the major or minor hand.  For purposes of applying the rating criteria, VA has treated the Veteran's right arm as being the dominant or major arm.  Indeed, statements made by the Veteran during her VA examinations identify her right arm as being dominant.

Thus, in relation to the Veteran's right (major arm) carpal tunnel syndrome, DC 8515 provides for a 10 percent disability rating for mild incomplete paralysis of the median nerve.  Moderate incomplete paralysis of the median nerve warrants a 30 percent disability rating.  Severe incomplete paralysis of the median nerve is assigned a 50 percent disability rating.  In instances where disabilities of the major hand are manifested by complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances, a maximum schedular 70 percent disability rating is assigned.  38 C.F.R. § 4.124a, DC 8515.

Regarding the Veteran's left (minor arm) carpal tunnel syndrome, DC 8516 states that a 10 percent disability rating for mild incomplete paralysis of the median nerve.  Moderate incomplete paralysis of the median nerve warrants a 20 percent disability rating.  Severe incomplete paralysis of the median nerve is assigned a 40 percent disability rating.  In instances where disabilities of the major hand are manifested by complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances, a maximum schedular 60 percent disability rating is assigned.  38 C.F.R. § 4.124a, DC 8515.

Turning now to the rating criteria applicable to cubital tunnel syndrome, DC 8516, which governs disabilities of the ulnar nerve group, also provides differing rating schedules, depending on whether the disability in question affects the major or minor arm.  In relation to the Veteran's right arm cubital tunnel syndrome, the criteria provides a 10 percent disability rating for mild incomplete paralysis of the ulnar nerve.  A 30 percent disability rating is assigned for moderate incomplete paralysis of the ulnar nerve.  A 40 percent disability rating is warranted where the evidence shows severe incomplete paralysis of the ulnar nerve.  A maximum schedular 60 percent disability rating is appropriate where there is complete paralysis of the ulnar nerve, resulting in "griffin claw" deformity due to flexor contracture of the ring and little fingers; atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers cannot spread the fingers (or reverse), cannot abduct the thumb; flexion of the wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

Regarding the Veteran's left arm cubital tunnel syndrome, DC 8516 provides for a 10 percent disability rating for mild incomplete paralysis of the ulnar nerve.  A 20 percent disability rating is assigned for moderate incomplete paralysis of the ulnar nerve.  A 30 percent disability rating is warranted where the evidence shows severe incomplete paralysis of the ulnar nerve.  A maximum schedular 50 percent disability rating is appropriate where there is complete paralysis of the ulnar nerve, resulting in "griffin claw" deformity due to flexor contracture of the ring and little fingers; atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers cannot spread the fingers (or reverse), cannot abduct the thumb; flexion of the wrist weakened.  38 C.F.R. § 4.124a, DC 8516.
 
Turning to the evidence, the Board observes that the pertinent evidence includes a September 2007 VA examination, during which the Veteran reported constant and localized pain and swelling in her hands and fingers.  In connection with these symptoms, she reported further that the condition in her hands was limiting the dexterity of her hands and fingers and her ability to grip with her hands.  Despite these complaints, the Veteran stated that she was able to perform various daily functions such as tying her shoelaces and buttoning her clothes.  On examination of hand dexterity, the right hand fingertips were able to approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, measurement between the tip of the thumb and the fingertips was zero centimeters for each hand.  With the thumb attempting to oppose the fingers, the measurement between the pad of the thumbs and the fingers was zero centimeters for both hands.  Hand strength was slightly reduced bilaterally.  Range of motion of the thumb in both hands included radial abduction to 70 degrees, palmar abduction to 70 degrees, MP-flexion to 60 degrees, IP-flexion to 60 degrees, and the opposition of the thumbs were within normal limits.  Thumb joint function in either hand was not limited further by pain, fatigue, weakness, lack of endurance, or incoordination after repetition.  Range of motion of the long fingers in both hands included DIP-flexion to 70 degrees, PIP-flexion to 110 degrees, and MP-flexion to 90 degrees.  Range of motion of the ring fingers of both hands included DIP-flexion to 70 degrees, PIP-flexion to 110 degrees, and MP-flexion to 90 degrees.  Range of motion of the little fingers of each hand included DIP-flexion to 70 degrees, PIP-flexion to 110 degrees, and MP-flexion to 90 degrees.  Joint function in any of the fingers of either hand was not limited further by pain, fatigue, weakness, lack of endurance, or incoordination after repetition.  X-rays of the hands were normal.

During private treatment at Lafayette Regional Medical Center in August 2009, the Veteran complained of swelling and pain over the dorsal aspect of the right hand.  An examination of the hand revealed some swelling with tenderness and palpation over the fingers was productive of tenderness.  Again, the Veteran demonstrated limited flexion of her fingers.  Nonetheless, examining physicians provided possible diagnoses of cellulitis and tenosynovitis; but did not indicate that the Veteran's right hand symptoms at that time were related to carpal tunnel or cubital tunnel syndromes.  No specific complaints or findings concerning the left hand and upper extremity are noted in this record.

During a January 2010 VA examination, the Veteran reported constant pain and intermittent loss of feeling and stiffness in both upper extremities and hands.  She also reported having flare-ups of her symptoms which were caused by cold weather and increased use of her wrists and elbows.  Occupationally, she reported that symptoms in her wrists and elbows affected her ability to perform activities such as typing and filing.  Concerning her daily activities, she reported that she was unable to do any gardening or outside exercise, and also had difficulty ironing clothes.  During physical examination, Tinel's tests were negative and no swelling was noted.  Muscle strength in both hands was found to be 4/5 with good opposition of the fingertips and thumb.  Upper arm strength was also noted to be 4/5 with decreased sensation from sharp to dull in the hands bilaterally.  Reflexes were found to be 2+ in both upper extremities.  EMG studies following examination revealed no evidence of carpal tunnel syndrome, cubital tunnel syndrome, or peripheral neuropathy.  Based on complaints and findings from examination in January 2010, as well as x-ray studies, the Veteran was also given diagnoses of bilateral wrist strain, right elbow degenerative joint disease, and left elbow epicondylitis that was shown on x-ray studies.

In a June 2013 statement, the Veteran reported that activities requiring her to leave her elbows in a bent position, such as drying her hair and typing, caused her wrists, elbows, and hands to ache, swell, and/or fall asleep.  Occupationally, she stated that she was employed as a teacher but was required to type frequently.

During an August 2013 VA examination, the Veteran demonstrated full muscle strength in both elbows and wrists.  Demonstrated grip strength, pinch strength, and reflexes were also normal bilaterally.  Sensation to light touch was also normal throughout.  Phalen's sign and Tinel's sign for median nerve abnormalities were also normal.  Finally, a nerve conduction study involving both upper extremities was also normal throughout.  Overall, no abnormalities of any of the nerve groups were noted by the examiner.  Notably, the Veteran self-reported that a 2010 nerve conduction study had been negative for carpal tunnel syndrome and cubital tunnel syndrome.  Indeed, the apparently admitted to the examiner that, "she would have discontinued this claim if she could have, but that it was already in Washington by the time she tried to do it."

Overall, the evidence does not support a finding that the Veteran has carpal tunnel and cubital tunnel syndromes in either upper extremity that are manifested primarily by constant pain and loss of motion of the elbows, wrists, and fingers; periodic weakness; and periodic numbness.  In fact, as admitted subjectively by the Veteran during her most recent VA examination, there is substantial evidence that there is currently no neurological impairment in the median and ulnar nerves in the form of negative nerve conduction studies.  Parenthetically, the Board wishes to note that the record indicates that the Veteran has multiple medical concerns, including possible fibromyalgia and a family history of rheumatoid arthritis, which appear to be contributing to the symptoms being experienced in the Veteran's upper extremities, hands, and fingers.  There is also x-ray evidence of right elbow degenerative arthritis and left elbow epicondtritis, and diagnoses of wrist strain.  The Board has considered the Veteran's subjective complaints during her initial 2007 examination and in subsequent records.  However, the negative nerve conduction findings from 2010 coupled with the objective findings from the January 2010 and August 2013 VA examinations weigh strongly against finding that the Veteran's symptoms and manifestations are in fact attributable to carpal and/or cubital tunnel syndromes.  

Regardless, even assuming for the purposes of this decision that the Veteran's loss of wrist and finger motion, weakness, and periodic numbness are entirely attributable to the service-connected disabilities, the weight of the evidence is against finding that her disability is more than mild in severity as contemplated by either Diagnostic Codes 8515 or 8516.  As noted, during the September 2007 VA examination, the Veteran reported constant and localized pain and swelling in her hands and fingers, which limited her dexterity and ability to grip with her hands.  Despite these complaints, the right hand fingertips were able to approximate the proximal transverse crease of the palm and her hand strength was slightly reduced bilaterally.  During the subsequent January 2010 VA examination, the Veteran reported constant pain and intermittent loss of feeling and stiffness in both upper extremities and hands.  Upon physical examination, muscle strength was noted to be decreased in both wrists but Tinel's tests were negative and no swelling was noted.  The subsequent August 2013 VA examination showed full muscle strength in both elbows and wrists.  Demonstrated grip strength, pinch strength, and reflexes were also normal bilaterally.  Sensation to light touch was also normal throughout.  Phalen's sign and Tinel's sign for median nerve abnormalities were also normal.  The Board is of the opinion that the degree of disability shown on these examinations is consistent with no more than mild, incomplete paralysis of these nerves.

Furthermore, the Board also concludes that the evidence in this case does not show that the Veteran's bilateral upper extremity disabilities have presented an exceptional disability picture which renders inadequate the available schedular ratings.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as related to her upper extremities. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in relation to the upper extremity disabilities.

Based upon the foregoing, the evidence does not support the assignment of initial disability ratings in excess of 10 percent for right elbow degenerative joint disease or left elbow degenerative joint disease.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  Rice/TDIU

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that the Veteran has been continuously employed over the entire course of this appeal.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.


ORDER

A separate disability rating of 10 percent for right foot plantar fasciitis with heel spur is granted; however, an initial disability rating in excess of 10 percent for that disability is denied.

A separate disability rating of 10 percent for left foot plantar fasciitis with heel spur is granted; however, an initial disability rating in excess of 10 percent for that disability is denied.

An initial disability rating in excess of 10 percent for right elbow degenerative joint disease (previously claimed as right carpal tunnel syndrome and cubital tunnel syndrome) is denied.

An initial disability rating in excess of 10 percent for left elbow degenerative joint disease (previously claimed as left carpal tunnel syndrome and cubital tunnel syndrome) is denied.



REMAND

In regard to the Veteran's claim for initial disability ratings in excess of 10 percent for right and left hip bursitis, the Veteran was afforded a VA examination of her hips in August 2013.  The examiner's report stating the findings and conclusions from this examination are associated with the claims file.

In a September 2013 statement, the Veteran expressed various concerns with the completeness of the August 2013 VA examination.  Notably, she points out discrepancies in the record concerning her time of service, and more importantly, asserts that she reported during the examination and currently experiences various subjective complaints which were not reported in the August 2013 opinion, such as inflammation, limited and painful hip motion, weakness, limping, and some functional limitation.  In the absence of any notation or discussion of the subjectively reported symptoms and manifestations, it is unclear as to the extent to which these complaints affect the VA examiner's ultimate findings and conclusions concerning the severity of the Veteran's hip disabilities.  For that reason, the August 2013 opinion is incomplete, and the Veteran should be afforded a new VA examination of to determine the current severity of her hip disabilities.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for her left hip bursitis and osteoarthritis, and bone marrow changes since August 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims of entitlement to initial disability ratings in excess of 10 percent for bilateral hip bursitis and bilateral carpal and cubital tunnel syndrome.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination for her service-connected bilateral hip bursitis.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examination and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for her bilateral hip bursitis and osteoarthritis since August 2013.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine all manifestations and residuals of the Veteran's service-connected right and left hip bursitis and osteoarthritis, and the severity of any such manifestations and residuals.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies, to include bilateral hip range of motion testing and neurological testing, should be performed.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	a)  for each hip, what are the ranges of motion in the 	Veteran's hips?  Is there any ankylosis, flail joint,  or 	impairment of the femur?  

	b)  what are all of the manifestations and residuals of 	the Veteran's service-connected right and left hip 	bursitis and osteoarthritis?

	c)  does the Veteran have any neurological symptoms 	or manifestations that have resulted from her service-	connected right and left hip bursitis and osteoarthritis?  	If so, which nerve groups are involved?  Would you 	characterize the paralysis of the involved nerve groups 	as being complete or incomplete?  If the paralysis is 	incomplete, would you characterize it is mild, 	moderate, moderately severe (this group is available 	only for involvement of the sciatic nerve group), or 	severe?

	e) discuss the impact of the Veteran's service-	connected right and left hip bursitis and osteoarthritis 	(and any neurological manifestations thereof) on her 	ability to perform daily activities and occupational 	functioning.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to initial disability ratings in excess of 10 percent for bilateral hip bursitis and bilateral carpal and cubital tunnel syndrome should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


